   Case 1:20-cv-01492-TWP-DML 49D01
                              Document  1-2 Filed
                                    -2004-CT-01   05/26/20 Page 1 of 18 PageID
                                                3308                            #: 4/7/2020
                                                                             Filed: 6       2:23 PM
                                                                                                                                                                Clerk
                                                                 Marion Superior Court,      Civil Division   1                                Marion County, Indiana




STATE OF INDIANA                                 )                               IN   THE MARION CIRCUIT/SUPERIOR COURT

COUNTY OF MARION                                )                                CAUSE NO.

JACQUELINE PRYOR,

                      Plaintiff,


                                    vs.                   vvvvvvvvv




COSTCO WHOLESALE CORR,

                      Defendant.


                                          APPEARANCE BY ATTORNEY IN CIVIL CASE
This Appearance               Form must be ﬁled on behalf 0f every party in                              a civil case.


    1.        This   is   a   CIVIL       TORT case type as deﬁned in administrative Rule 8(B)(3).
    2.    The party on whose behalf this form                               is   being ﬁled      is:

          Initiating            X                                     Responding                       Intervening         ;
                                                                                                                               and

          the undersigned attorney and                   all           attorneys listed on this form              now appear in this   case for the
          following parties:


          Name       of party: Jacqueline Pryor
          Address ofparty: c/o Stewart     Stewart, 931               &                     S.   Rangeline Road, Carmel, IN 46032
          Telephone # of party: (317) 846-8999


(List   0n a continuation page additional parties                                this   attorney represents in this case.)


    3.        Attorney information for service as required by Trial Rule 5(B)(2)


              Name:            Nicholas     J.      Wagner                                Atty Number: 30185-84 (IN)
              Address:        STEWART & STEWART                                           Phone: (317) 846-8999
                               931 South Rangeline                        Road            Fax: (317) 843-1991
                               Carmel, IN 46032                                           Email Address: Nicholas@2etstewart.com

           Name:               Darron      S.    Stewart                                  Atty.    Number: 21114-29 (IN)
           Address:            STEWART & STEWART                                          Phone: (317) 846-8999
                               931   S.   Rangeline Road                                  FAX:         (317) 843-1991
                               Carmel, IN 46032                                           Email Address: Darr0n@getstewart.com


    4.    I   will accept service           by       FAX at the above noted number:                        Yes        No X

    5.    This case involves child support issues. Yes                                      No X


                                                                                                                                          EXHIBIT "B"
  Case 1:20-cv-01492-TWP-DML Document 1-2 Filed 05/26/20 Page 2 of 18 PageID #: 7


            This case involves a protection from abuse order, a workplace Violence restraining order, 0r a n0      —
            contact order.      Yes     N0 X

            This case involves a petition for involuntary commitment. Yes               N0 X

            If Yes above, provide the following regarding the individual subj ect to the petition for involuntary
            commitment:         Not applicable.

            There are related cases: Yes      N0 X

      10.   Additional information required by local rule: Not applicable


      11.   There are other party members: Yes          N0 X     (Ifyes, list   0n continuation page.)

      12.   This form has been served on     all   other parties and Certiﬁcate of Service        is   attached:
            Yes       N0 X



                                                                /s/Nicholas     J.Wagner
                                                                Nicholas   J.   Wagner #30185-84
                                                                Attorney for Plaintiff



                                                                /s/Darron S. Stewart
                                                                Darron   S.   Stewart #21   1   14-29
                                                                Attorney for Plaintiff




STEWART & STEWART
931    S.   Rangeline Road
Carmel, IN 46032
Phone:      (3 17)   846-8999
Fax:        (317) 843—1991
Case 1:20-cv-01492-TWP-DML 49D01
                           Document  1-2 Filed
                                 -2004-CT-01   05/26/20 Page 3 of 18 PageID
                                             3308                            #: 8
                                                                          Filed: 4/7/2020 2:23 PM
                                                                                                                                     Clerk
                                           Marion Superior Court,   Civil Division   1                              Marion County, Indiana




 STATE OF INDIANA                              )            IN   THE MARION CIRCUIT/SUPERIOR COURT
                                               )   SS:
 COUNTY OF MARION                              )            CAUSE NO.

 JACQUELINE PRYOR,                             )

                                               )

                    Plaintiff,                 )

                                               )

                            vs.                )

                                               )
 COSTCO WHOLESALE CORR,                        )

                                               )

                    Defendant.                 )



                 COMPLAINT FOR DAMAGES AND REQUEST FOR JURY TRIAL

           Comes now      the Plaintiff,   JACQUELINE PRYOR,                   and for her Complaint for Damages

 against the Defendant,          COSTCO WHOLESALE CORR,                           and    in this request for a jury trial,


 alleges   and   says:


 1)    The   Plaintiff is a resident   of Marion County, in the State 0f Indiana.


 2)    The Defendant,        COSTCO WHOLESALE CORR,                          is   a corporation registered and doing


       business in the State 0f Indiana.


 3)    The Defendant owns,         operates, maintains, manages, and/or otherwise controls a wholesale


       retail    establishment    known      as    “COSTCO”,         located at 9010 Michigan Road, City 0f


       Indianapolis,       Marion County,           State    0f Indiana        (hereafter      “Defendant’s    Store”   0r


       “Defendant’ s Property”).


 4)    On    July   5,   2018, the Plaintiff was 0n the Defendant’s Property working as a product


       demonstrator for an entity      known        as   Club Demonstration Services, for the ﬁnancial beneﬁt

       of the Defendant.
Case 1:20-cv-01492-TWP-DML Document 1-2 Filed 05/26/20 Page 4 of 18 PageID #: 9




 5)    While the       Plaintiff    was 0n         the Defendant’s Property, an                employee 0f the Defendant was

       operating a forklift         When he        negligently caused said forklift to strike the Plaintiff, pinning


       and severely injuring her (hereafter “Incident”).


 6)    The   Plaintiff in    no way contributed                 to the cause      of the Incident or the damages sustained.


 7)    Except for the parties named                  in the caption            of the Complaint for Damages, there are n0


       other parties or non-parties                 who         contributed the cause 0f the Incident 0r the damages


       sustained.


 8)    At   the time of this Incident, the Plaintiff                           was a business         invites   0n the Defendant’s

       Property.


 9)    At    the time of the Incident, the Defendant                             owed     t0 the Plaintiff a duty t0 exercise


       reasonable care in maintaining                     its   Property in a reasonably safe condition.                 Kroger Co.        V.



       m, 379 N.E.2d               1004 (Ind.App.1978).


 10)   At   the time 0f the Incident, the Plaintiff                      had a    right t0   assume the Defendant had carried

       forth   its   duty t0 maintain        its   Property in a reasonably safe condition. Kroger C0.                             V.   Haun,

       379 N.E.2d 1004 (Ind.App.1978).


 11)   At   the time 0f the Incident, the Defendant                          was negligent by       failing t0 exercise reasonable


       care in maintaining          its   Property in a reasonably safe condition.


 12)   At   the time of this Incident, Indiana law provided that a business invitor                                          is   subject t0


       liability for the     physical      harm caused            t0   its   invitee   by a condition 0n land     if   it:




       a)    knows     0r   by    the exercise 0f reasonable care                  would discover        the condition, and should


            realize that    it   involves an unreasonable risk 0f harm to                     its   invitees;


       b)    should expect that            its   invitees will not discover or realize the danger, or will fail to


            protect themselves against              it;    and
Case 1:20-cv-01492-TWP-DML Document 1-2 Filed 05/26/20 Page 5 of 18 PageID #: 10




         c)     fails t0   exercise reasonable care t0 protect          its   invitees against the danger.


        Douglas       V. Irvin,     549 N.E.2d 368       (Ind. 1990);      Wal-Kart Stores,             Inc. V. Wall,     712 N.E.2d

         1015     (Ind.    App. 1999); Restatement (Second) 0f Torts,               § 353.


  13)   At    the time of this Incident, the Defendant                  knew    or in the exercise 0f reasonable care


        would have discovered                 that   negligent operation of the aforementioned forklift                           was

        dangerous, and should have realized that                 it   involved an unreasonable risk 0f harm t0                        its



        invitees.


  14)   At    the time of this Incident, the Defendant should have expected that                           its   invitees   would not

        realize or discover aforementioned danger or                   would    fail t0   protect themselves against            it.




  15)   At    the time 0f this Incident, the Defendant failed t0 exercise reasonable care in protecting


        its   invitees     by allowing       the aforementioned forklift to be operated in such a                        manner and

        location so as to be dangerous to invitees, including the Plaintiff.


  16)   At    the time 0f this Incident, the Defendant            owed        a duty t0 the Plaintiff t0            warn her 0f the

        hazard on the Defendant’s Property.                 Duffy     V.   Ben Dee,       Inc,.    651 N.E.2d 320 (Ind. App.


        1995); Burrell V. Meads, 569 N.E.2d 637 (Ind. 1991); Douglas V. Irvin, 549 N.E.2d 368,


        369    (Ind. 1990).


  17)   The Defendant’s duty            t0   warn    the Plaintiff 0f   any hazards 0n            its   Property   is   not limited t0


        only those dangers 0f which the Defendant                 is    aware. The Defendant, as a business invitor,


        has a duty to exercise reasonable care t0 discover defects 0r dangerous conditions on                                         its



        property, and        is   charged with knowledge of any dangers that could have been discovered in


        the exercise of reasonable care. Lutheran Hosp. of Indiana, Inc. V. Blaser,                                634 N.E.2d 864

        (1nd.   App. 1994).
Case 1:20-cv-01492-TWP-DML Document 1-2 Filed 05/26/20 Page 6 of 18 PageID #: 11




 18)   At the time of this Incident, the Defendant was negligent in failing to warn the Plaintiff of

       the danger on the Property.

 19)   At the time of this Incident, the Plaintiff did not observe the danger located on the

       Defendant’s Property until after the Incident.

 20)   At the time of the Incident, the Defendant’s employee who was operating the forklift had a

       duty, among other things, to exercise reasonable in operating the forklift in a reasonably

       safe manner, for the protection of the Defendant’s invitees, including the Plaintiff.

 21)   At the time of the Incident, the Defendant’s employee was negligent by, among other

       ways, failing to exercise reasonable care for the protection of the Plaintiff.

 22)   At all times relevant to this Incident, the Defendant’s employee was employed by, and

       acting within the scope of his employment for the Defendant.

 23)   At all times relevant to this Incident, the aforementioned forklift was owned by the

       Defendant and was within its exclusive possession and control.

 24)   Pursuant to the common law doctrine of respondeat superior, the Defendant is vicariously

       liable for the tortious behavior of the aforementioned employee.

 25)   The Defendant negligently hired, trained, supervised, and/or retained the aforementioned

       employee, and knew, or should have known, that the aforementioned employee was unfit

       and/or unqualified to operate the aforementioned forklift in a reasonably safe manner for

       the protection of invitees.

 26)   As a direct and proximate result of the Defendant’s negligence and that of its employees,

       the Plaintiff sustained serious and permanent physical injuries.

 27)   As a direct and proximate result of the Defendant’s negligence and that of its employees,

       the Plaintiff has incurred medical and other costs.




                                                  -4-
Case 1:20-cv-01492-TWP-DML Document 1-2 Filed 05/26/20 Page 7 of 18 PageID #: 12




 28)      As   a direct and proximate result of Defendant’s negligence and that of                its   employees, the


          Plaintiff has experienced,       among   other things, physical pain, mental anguish, lost wages,


          and the   loss   of enj oyment of life from her personal         injuries.




          WHEREFORE,             the Plaintiff respectfully requests        judgment against the Defendant       in   an


 amount reasonable          to   compensate her for damages sustained, any and           all   pre-judgment interest


 calculated daily according t0 statute, and any and           all   other relief deemed just and proper.


                                                       Respectfully Submitted,




                                                       /s/   Nicholas      J.   Wagner
                                                       Nicholas       J.   Wagner, #30185-84
                                                       Darron       S. Stewart,  #21 1 14-29
                                                       Attorneys for the Plaintiff



 STEWART & STEWART
 931 South Rangeline Road
 Carmel, Indiana 46032
 (3 17)   846-8999




                                          REQUEST FOR JURY TRIAL

           Comes now Plaintiff, by        counsel, and respectfully requests that the above matter be tried


 by jury.

                                                       /s/   Nicholas      J.   Wagner
                                                       Nicholas       J.  Wagner, #30185-84
                                                       Darron       S.   Stewart, #21 1 14-29
                                                       Attorneys for the Plaintiff


 STEWART & STEWART
 931 South Rangeline Road
 Carmel, Indiana 46032
 (3 17)   846-8999
Case 1:20-cv-01492-TWP-DML Document 1-2 Filed 05/26/20 Page 8 of 18 PageIDFiled:
                                                                            #: 134/7/2020 3:12 PM
                                                                                                                                Clerk
                                                                                                               Marion County, Indiana




  STATE OF INDIANA                      )           IN   THE MARION SUPERIOR COURT              1


                                        )   SS:
  COUNTY OF MARION                      )           CAUSE NO. 49DO 1 -2004-CT-0 1 3308

  JACQUELINE PRYOR,                                 )

                                                    )

                    Plaintiff,                      )

                                                    )

                               vs.                  )

                                                    )

  COSTCO WHOLESALE CORR,                            )

                                                    )

                    Defendant.                      )



                                     CERTIFICATE OF ISSUANCE OF SUMMONS

          Ihereby afﬁrm        that pursuant t0 Indiana        Rule 86(G) of the Indiana Rules 0f Trial Procedure;      I

  am attempting     service    on the following Defendant(s)at the following address(es)            as indicated:




  DEFENDANT:             Costco Wholesale Corp.
                         c/o   CT Corporation           System, As Registered Agent
                         150     W. Market        Street, Suite 800, Indianapolis,   IN 46204
                         Service Attempted by: Plaintiff” s Counsel to serve Via
                         Certiﬁed Mail/Return Receipt Requested
                         Date t0 be served: On or about April 7, 2020




  Date: April 7, 2020
  Signature: /s/Darr0n S. Stewart
 Name Printed:      Darron S. Stewart #21 1 14-29
  Plaintiff’s   Counsel Phone: (317) 846-8999
  Plaintiff’s   Counsel, Darron@getstewart.com
  Legal Assistant/Filer: Marcia         Van Dyke: Marcia@getstewart.com
           Case 1:20-cv-01492-TWP-DML Document 1-2 Filed3308
                                      49D01 -2004-CT-01  05/26/20 Page 9 of 18 PageIDFiled:
                                                                                       #: 144/7/2020 2:23 PM
                                                                                                                                                                                Clerk
                                                                 Marion Superior Court,      Civil Division   1                                               Marion County, Indiana




                                                                          SUMMONS
STATE OF INDIANA                   )                                   IN   THE MARION COUNTY CIRCUIT/SUPERIOR COURT
                                   )SS:                                Clerk
COUNTY OF MARION)                                                      W122   City County Building
                                                                       200 E. Washington Street
                                                                       Indianapolis, IN 46204-3381
                                                                       Phone: (3 17) 327-4740


JACQUELINE PRYOR,                                                      CAUSE NO:

                          Plaintiff,


                                  vs.                vvvvvvvvv




COSTCO WHOLESALE CORR,

                          Defendant.



                TO DEFENDANT:             Warns):    COSTCO WHOLESALE CORP.
                                                     C/O C T CORPORATION SYSTEM, AS REG. AGENT
                                        (Address):   150 WEST MARKET STREET, SUITE 800
                                                     INDIANAPOLIS, IN 46204

                You    are hereby notiﬁed that   you have been sued by                the person(s)     named           as plaintiff(s)   and   in the   Court indicated
above.
                The nature of the suit against you is stated in the complaint, which                      is      attached to this    Summons.           It   also states the
relief sought or the       demand made against you by the plaintiff(s).
                An    answer or other appropriate response            in writing to the complaint                 must be ﬁled      either   by you or your attorney
within twenty (20) days, commencing the day after you receive this Summons, (or twenty-three (23) days, if this
Summons was received by mail), or a judgment by default may be rendered against you for the relief demanded by
plaintiff(s). If        you have a claim    for relief against the plaintiff(s) arising              from the same transaction 0r occurrence, you must
assen      it   in   your written answer.                                   L/                 (L       E?(k'réi
                                                                                                                               (j
                     4/7/2020                                                    "Ly 4:5,.                          ‘
                                                                                                                        “'3.


Dated




  X              Certiﬁed Mail/Return Receipt Requested — PLAINTIFF’S                                COUNSEL T0 S
                 Service at place of employment, t0 Wit:
                 Service on individual — (Personal or copy) at above address.
                 Service on agent. (Specify)
                 Other service. (Specify)

STEWART & STEWART
931   S.   Rangeline Road
Carmel, Indiana 46032
(3 1 7) 846-8999
      Case 1:20-cv-01492-TWP-DML Document 1-2 Filed 05/26/20 Page 10 of 18 PageID #: 15
                     SHERIFF‘S RETURN ON SERVICE OF SUMMONS
Ihereby        certify that   I   have served   this   summons 0n the                day of                                    ,
                                                                                                                                    2020:


(1)    By       delivering        a   copy   of    the    Summons        and     a   copy       0f       the       complaint   t0     the   defendant,




(2)   By       leaving   a    copy of the Summons a copy of the Summons and a copy of the complaint at
                                      which    is  the   dwelling  place   or  usual   place   0f   abode   0f
                                          and by mailing a copy of said summons to said defendant at the above
address.


(3)   Other Service or Remarks:




Sheriff” s Costs                                                               Sheriff


                                                                               By:
                                                                                         Deputy




                                      CLERK‘S CERTIFICATE OF MAILING
Ihereby certify that 0n the          day of                                                 ,
                                                                                                2020.          I   mailed a copy 0f this    Summons
and a copy of the complaint to the defendant,                                                                  ,   by                              mail,
requesting a return receipt, at the address furnished by the plaintiff.



                                                                           Clerk
Dated:                                             ,
                                                       2020.        By:
                                                                          Deputy



                             RETURN ON SERVICE OF SUMMONS BY MAIL
           I   hereby certify that the attached return receipt was received by me showing that the Summons and a
copy 0f the complaint mailed           to defendant                         was accepted by the defendant 0n the
                day 0f                                               ,
                                                                         2020.
         hereby certify that the attached return receipt was received by me showing that the
           I                                                                                                                         Summons and      a
copy of the complaint was returned not accepted on the              day of                                                                    ,
                                                                                                                                                  2020.
       I hereby certify that the attached return receipt was received by me showing that the                                         Summons and      a
copy 0f the complaint mailed t0 defendant                     was accepted by                                                                        on
behalf of said defendant 0n the                        day of                                        ,
                                                                                                         2020.



                                                                                         Clerk
                                                                               By:
                                                                                         Deputy
Case 1:20-cv-01492-TWP-DML Document 1-2 Filed 05/26/20 Page 11 of 18 PageID   #:4/23/2020
                                                                         Filed:   16      1:19 PM
                                                                                             C'erk
  STATE 0F INDIANA                       THE MARION SUPERIOR COURT
                                          )
                                                                          Marion County, Indiana
                                                                                                                1




  COUNTY OF MARION                        )               CAUSE NO: 49D0 1 —2004—CT—0 1 3308


  JACQUELINE PRYOR,


          Plaintiff,


                                                                          vvvvvvvvvv




                   V.



  COSTCO WHOLESALE CORR,

          Defendant.


                                 PROOF OF SERVICE ON DEFENDANT

          Ihereby certify and return that a true and attested ﬁle marked copy of the Summons together With a
   copy of the ﬁle-marked Complaint was served upon the following defendants(s) as follows:

          COSTCO WHOLESALE CORP.
          C/O CT CORPORATION SYSTEM, AS REGISTERED AGENT
          150 WEST MARKET STREET, SUITE 800
          INDIANAPOLIS, IN 46204
          Via Certiﬁed Mail #7016 2710 0000 8916 3 140
          Signed on 04/10/2020 BY ILLEGIBLE SIGNATURE
          (Certiﬁed Mail Green Card attached as Exhibit A)




                                                                                       Respectfully submitted,


                                                                                 /s/Darron       S.   Stewart
                                                                                  Darron       S. Stewart,   #21 1 14-29
                                                                                  Attorney for Plaintiff
                                                                                       STEWART & STEWART
                                                                                  931     S.   Rangeline Road
                                                                                  Carmel, Indiana 46032
                                                                                  P: 31 7-846-8999

                                                                                  F:     317-843-1991
                                           Case 1:20-cv-01492-TWP-DML Document 1-2 Filed 05/26/20 Page 12 of 18 PageID
                                           I


                                                    '



                                                                                                                         #:4/23/2020
                                                                                                                    Filed:   17      1:19 PM
    ==_jf*sE_N:nE__jB
                                                                                                                 I           I
                                                                                                                                                                                                                                                                                                                                                                                         Clerk
                                                                                                                                                                                                                                                                                                                                                                        Marion County, Indiana
                                                                                                            I




                I CBmplete                         item                       1, 2.      and       3.

                I
                                                                                                                                                                                                                                                                                                              a “95"“
                     Prir'tt'your                  name and address on the reverse                                                                                         '
                                                                                                                                                                               X                                                                                               1':                            m WW9
                     so that             we can                          return the card to you.
                                                                                                                                                                                                                                                                         ~54



                n                                                                                                                                                              3-   “WWW (med Name}                           y

                                                                                                                                                                                                                                                                                                         °— Ba'ﬂ °f   99"“?
                                                                                                                                                                                                                                                                                                                                           g




                     Attach this card to the back or the manplece,
                                                                                                                                                                                                                                                                                                                      m0
                                                                                                                                                                       -




                                                                                                                                                                                                "'3
                     or on the front if space permits.                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                      LR     AD
                1. Article           Addressed                                to:
                                                                                                                                         _
                                                                                                                                                                               D.   tsdemenr address        from nem'                        cam                                                         w     El Yes
                                                                                                   E
                                                                                                                                                                                    EYES. enter dgwery addrassheiuw:                                                                                           a No
                       X“ hm egaw? Q0; E;
                                                                                                                                                                                                                                                                                                                                           g


                C0310
                                                                                                                                                 _




                                  Dxé‘b'ﬁm
                U0 (I Qox’pomﬁoﬂ                                                                                                                         r
                                                                                                                                                                                                                                                                                                                                           1E



    _




                    R5       Wﬂisméd 99122::                                                                                                             Q00                                                                                                                                                                                   5




                            NEH inxﬂiﬂj\ 31%“
                                                                                                                                                     '




                1‘50                                                                                                                                                                                                                                                                                                                           i;


                                                                                                                                                                                                                                                                                                                                               I‘

                                                                                          '7'",
                                                                               l’"
                                                                                                   M
                                                                                                                                                                                                                                                                                                               '




                T“                  r-                                                                                        ﬁB-ﬁe
                                                                                                                                                                                                                                                                                             ummme
                                                   -‘                                                            {Li-
                       'E   t            m.                 (“v '1
                                                                                          4'                                 i)
                i—ﬂbwm‘ 0‘1"" “3f                                                                                                                                          Egavicegpe'

                                                                                                                                                                           33mm      t_t
                                                                                                                                                                                           Signamu: Hammer: Denvery
                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                             ”ET“
                                                                                                                                                                                                                                                                                             n       Hagktaed      Mail    Hammad;
                                                                                                                                                                                                                                                                                                                                               i




                                                                                                                                                                                                                                                                                                                                                i



                            9590 9402 4874 9032 5898 90                                                                                                                    Edwgggmﬁmﬂ 991W                                                                                     .




                                                                                                                                                                                                                                                                                                 ?:?Egaﬁgggpn‘rfﬂm                   m
                                                                                                                                                                           n FW'M‘M 931W Haunted De
                                                                                                                                                                                                                                                                                     I



                                                                                                                                                                                                                                                                                                     n
                2. Arﬂcla                Number {Tmmfnr fmm making                                                               Inna“                                                                                                                                                   .




                                                                                                                                                                                                                                                                                                 Ea,         :wmrm                  n:




                                .
                                    mm. emu    .
                                                        .
                                                                     .
                                                                                   .
                                                                                                   unuu                          '
                                                                                                                                         aw:                 aluuwmﬁmm
                                                                                                                                                              .
                                                                                                                                                                      'I
                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                        '-
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                             -




                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                     “§§an
                                                                                                                                                                                                                                                                                                     '                    I'   '.
                                                                                                                                                                                                                                                                                                                                         59,.
                                                                                                                                                                                                                                                                                                                                                   Ii.




                 P3 Form 3811                                .       July              2015 Psu Issuanz-uoo-snsa                                                                                        .                                                        .
                                                                                                                                                                                                                                                                                         ﬂamak'icmiﬁm                     Receipt              q.




                                                                                                                                                                                                                                                                                                                                                    lg




                                                                              USPs-TRACMNG#
                                                                                                                                                                                                                                                                                   First-Claas Mail
                                                                                                                                                                                                                                                                                                                                                     1

                                                                                                                                                                                                                                                                                                             & Fees Paid
            I


                                                                                               '
                                                                                                                                                                                                                                                                                   Postage                                                          -.




I




                                                                               l
                                                                               .
                                                                                                                                                                                                                                                                                   USPS                                                                  :


                                                                                                                                                                                                                                                                                   Permit No. G-‘IO
|




                                                                                                                                                                                                                                                                                                                                                         a




                                                                               l               l
                                                                                                                                                                                                                                                                                                                                                         i.




                                Emu                         Hume                         Ham                    ﬁnaa                         55%              ﬁn
                                                                                                        '
                                                                                                                Senderi Please pn‘nt your name, address, and ZIP+4®                                                                                                                              in this      box'
                       Unitmli States                                                                                                                                                                                                                                                                                                                    j




                                               3m“                       I.
                                                                                                                                                                                                            "                 I

                                                                                                                                                                                                                                                                 z
                                                                                                                                                                                                                                                                     mm
                                                                                                                                     Wmm
                                                                                                            F‘
                       Po 5‘“                                    =
                                                                                                                     '
                                                                                                                                                                                "




                                                                                                                                                                                           wﬂf                                                           .




                                                                                                                                                                                                                                                                                                     5x 5
                                                                                                                                                                                                                                                                                                                                                         1:




                                                                                                        3+:                                              k-        a 8+9
                                                                                                                                                                                                                ~i'

                                                                                                                                                                                                                                        PH                                                                                                                   If




                                                                                                                                                                                                    -
                                                                                                                                                                                                                      7‘                                                                                                                                         -




                                                                                                        rag                          \
                                                                                                                                             b. Wi-‘kN-Vd \m.
                                                                                                                                             ,                                  r

                                                                                                                                                                                                                      WA                             _



                                                                                                                                                                                                                                                                     .


                                                                                                                                                                                                                                                                                                                                                         I




                                                                                                                                                                                                                 G39 a S q                                           _
                                                                                                                                                                                                I
                                                                                                                                                                                            ’

                                                                                                                                                                  .a—F‘“
                                                                                                                                                                                            ‘4“                       '
                                                                                                                                                                                                                                                 '


                                                                                                                                                                                                                                                                                                         I

                                                                                                        Qanmzli J—N
                                                                                                                                                                                                                                                                                                                                                             I



                                                                                                                         _




                                                                                                                                                                                                                                                                                                                                                             5

                                                                                                                                                                                                                                                                                                                                                                 I.




        .
                                                                                                                                                                                                                                  2-:

                                                                                                                                                                                                                                                                                                                                                                  I.




    E
                    _j‘              ?(\\Or                                            lie:-
                                                                                                       aaﬁﬁﬁmlhlal                                                   ?iiﬁnlﬂnﬁliiji}                                                                                                                                                                              iii
Case 1:20-cv-01492-TWP-DML Document 1-2 Filed 05/26/20 Page 13 of 18 PageID   #:4/29/2020
                                                                         Filed:   18      3:40 PM
                                                                                                                Clerk
                                                                                               Marion County, Indiana




  93315
  STATE OF INDIANA                               MARION COUNTY SUPERIOR COURT NO. 1

  COUNTY OF MARION                               CAUSE NO. 49D01-2004-CT-013308

  JACQUELINE PRYOR,

          Plaintiff,

  v.

  COSTCO WHOLESALE CORP.,

          Defendant.

            E-FILING APPEARANCE BY ATTORNEY UNDER TRIAL RULE 3.1

          Party Classification: Initiating:      Responding:      X     Intervening: ______

  1.      The undersigned attorney appears in this case for the following party member:

                                       Costco Wholesale Corp.

  2.      Attorney information for service as required by Trial Rule 5(B)(2):

          Leslie B. Pollie                           Atty. No.        25716-49
          KOPKA PINKUS DOLIN PC                      Telephone:       (317) 818-1360
          550 Congressional Boulevard                Facsimile:       (317) 818-1390
          Suite 310                                  Email:           lbpollie@kopkalaw.com
          Carmel, IN 46032

  IMPORTANT: Each attorney specified on this Appearance:

          (a)     certified that the contact information listed for him/her on the Indiana Supreme
                  Court Roll of Attorneys is current and accurate as of the date of this Appearance;

          (b)     acknowledges that all orders, opinions, and notices from the court in this matter
                  that are served under Trial Rule 86(G) will be sent to the attorney at the email
                  addresses specified by the attorney on the Roll of Attorneys regardless of the
                  contact information listed above for the attorney; and

          (c)     understands that he/she is solely responsible for keeping his/her Roll of Attorneys
                  contact information current and accurate, see Ind. Admis. Disc. R. 2(A).

  3.      Case Type requested under Administrative Rule 8(b)(3): CT
Case 1:20-cv-01492-TWP-DML Document 1-2 Filed 05/26/20 Page 14 of 18 PageID #: 19




  4.    I will accept service by fax at the above noted number: No

        I will accept service by email at the above noted address: Yes

  5.    This case involves child support issues: No

  6.    This case involves a protection from abuse order, a workplace violence restraining order,
        or a no-contact order: No

  7.    This case involves a petition for involuntary commitment: No

  8.    Are there related cases: No

  9.    Additional information required by local rule: No

  10.   Are there other party members: No

  11.   This form has been served on all other parties and a Certificate of Service is attached.

                                              Respectfully submitted,

                                              KOPKA PINKUS DOLIN PC


                                              By:_______________________________________
                                                  Leslie B. Pollie, Atty No. 25716-49
                                                  Attorneys for Costco Wholesale Corp.




                                                 2
Case 1:20-cv-01492-TWP-DML Document 1-2 Filed 05/26/20 Page 15 of 18 PageID #: 20




                                  CERTIFICATE OF SERVICE

          I hereby certify that on April 29, 2020, I electronically filed the foregoing document using
  the Indiana eFiling System (IEFS). I further certify that the following persons were served on the
  same date using the IEFS:

  Nicholas J. Wagner
  Darron S. Stewart
  STEWART & STEWART
  931 South Rangeline Road
  Carmel, IN 46032
  nicholas@getstewart.com
  darron@getstewart.com
  Attorneys for Plaintiff


                                                __________________________________________
                                                Leslie B. Pollie

  KOPKA PINKUS DOLIN PC
  550 Congressional Boulevard
  Suite 310
  Carmel, IN 46032
  (317) 818-1360 | office
  (317) 818-1390 | fax
  lbpollie@kopkalaw.com




                                                   3
Case 1:20-cv-01492-TWP-DML Document 1-2 Filed 05/26/20 Page 16 of 18 PageID   #:4/29/2020
                                                                         Filed:   21      3:40 PM
                                                                                                                   Clerk
                                                                                                  Marion County, Indiana




  93315
  STATE OF INDIANA                               MARION COUNTY SUPERIOR COURT NO. 1

  COUNTY OF MARION                               CAUSE NO. 49D01-2004-CT-013308

  JACQUELINE PRYOR,

          Plaintiff,

  v.

  COSTCO WHOLESALE CORP.,

          Defendant.

          COSTCO WHOLESALE CORP.’S NOTICE OF AUTOMATIC EXTENSION
                OF TIME TO RESPOND TO PLAINTIFF'S COMPLAINT

          Defendant, Costco Wholesale Corp., by counsel, pursuant to Marion County Local Rule

  49-TR5, notifies the Court that it will utilize the automatic thirty (30) day extension of time in

  which to respond to Plaintiff's Complaint, and in support would show the Court as follows:

          1.      That on April 7, 2020, Plaintiff's Complaint was filed with this Court.

          2.      That on April 10, 2020, service upon Costco Wholesale Corp. was perfected by

                  certified mail.

          3.      That on May 4, 2020, Defendant's response to Plaintiff's Complaint is due.

          4.      That undersigned counsel requires additional time in order to confer with her client,

                  review the claim, investigate the facts, and prepare an appropriate response.

          5.      That the thirty (30) day extension of time shall be automatic pursuant to Marion

                  County Local Rules.

          6.      That the extension of time is not for purposes of delay and will not prejudice the

                  Plaintiff.
Case 1:20-cv-01492-TWP-DML Document 1-2 Filed 05/26/20 Page 17 of 18 PageID #: 22




         WHEREFORE, Defendant, Costco Wholesale Corp., notifies the Court that it will utilize

  the automatic thirty (30) day extension of time to, and including, June 3, 2020 in which to respond

  to Plaintiff's Complaint.

                                                Respectfully submitted,

                                                KOPKA PINKUS DOLIN PC


                                                By:_______________________________________
                                                    Leslie B. Pollie, Atty No. 25716-49
                                                    Attorneys for Costco Wholesale Corp

                                  CERTIFICATE OF SERVICE

          I hereby certify that on April 29, 2020, I electronically filed the foregoing document using
  the Indiana eFiling System (IEFS). I further certify that the following persons were served on the
  same date using the IEFS:

  Nicholas J. Wagner
  Darron S. Stewart
  STEWART & STEWART
  931 South Rangeline Road
  Carmel, IN 46032
  nicholas@getstewart.com
  darron@getstewart.com
  Attorneys for Plaintiff


                                                __________________________________________
                                                Leslie B. Pollie

  KOPKA PINKUS DOLIN PC
  550 Congressional Boulevard
  Suite 310
  Carmel, IN 46032
  (317) 818-1360 | office
  (317) 818-1390 | fax
  lbpollie@kopkalaw.com
Case 1:20-cv-01492-TWP-DML Document 1-2 Filed 05/26/20 Page 18 of 18 PageID #: 23



  93315
  STATE OF INDIANA                                    MARION COUNTY SUPERIOR COURT NO.                           1




  COUNTY OF MARION                                    CAUSE NO.         49D01-2004-CT-013308

  JACQUELINE PRYOR,

          Plaintiff,


  V.
                                                                   FILED
                                                                   April 30, 2020

  COSTCO WHOLESALE CORR,                                      CLERK OF THE COURT
                                                                MARION COUNTY
                                                                            SW
          Defendant.


            ORDER GRANTING COSTCO WHOLESALE CORP.’S AUTOMATIC
          ENLARGEMENT OF TIME TO RESPOND TO PLAINTIFF'S COMPLAINT
          Defendant, Costco Wholesale C0rp., by counsel, having ﬁled a Notice for Automatic


  Extension 0f Time t0 Respond t0 Plaintiffs Complaint, and the Court, having reviewed the notice


  and being duly advised        in the premises,   now ﬁnds   that   Defendant      is   entitled to   an automatic


  enlargement of time pursuant t0 Marion County Local Rule              LR49-TR5 -203(D).

          IT IS    THEREFORE ORDERED, ADJUDGED, AND DECREED                                            that   Costco


  Wholesale Corp.      shall   have up   to   and including June   3,   2020 by which       to ﬁle a response to


  Plaintiffs Complaint.


          SO ORDERED                     April 29, 2020


                                                                                                               Mag.
                                                      Judge, Marion County Superior Court N0.             1




  Distribution t0 parties Via    IEFS
